Title: From George Washington to Thomas, Lord Fairfax, October–November 1749
From: Washington, George
To: Fairfax of Cameron, Thomas Fairfax, sixth baron



My Lord
[October–November 1749]

I went Last Tuesday not knowing your Lordship had that very Day set out for Neavils to see whether you had any further Commands or directions to give concerning the Surveying of Cacapehon and as your Lordship was not at Home I was inform by Colo. G. Fairfax that you had not any Directions in Particular more than were given to the other Surveyors as your Lordship had mentioned ⟨ ⟩ therefore have made bold to Proceed on General Directions from him as the Missing this Oppertunity of Good Weather may be of considerable Hindrance I shall Wait on your Lordship at Frederick Court in November to obey your further Pleasure and am my Lord &c.
